Blackford, J.
Ditch sued Yost in an action for an assault and battery. Plea, not guilty. Verdict and judgment for the plaintiff.
The only question in this cause arises out of the following testimony of one. of the witnesses, viz. “I saw the place the *185next day where the plaintiff had been beaten. The ground was trodden up. Blood on the brush and ground. Defendant said he had now paid for the apples Ditch had got from him. Saw Ditch the same day, and heard him complain that his arm was sore. Saw his hand that day hung up by a handkerchief as a sling. Saw Ditch the day after he was hurt.” This testimony was objected to by the defendant, but was admitted.
C. B. Smith and J. St Newman, for the appellant.
J. B. Ray, for the appellee.
The objection made to the judgment is, that the plaintiff’s statement to the witness of the • soreness of his arm was inadmissible evidence. We think this testimony was correctly admitted. The compláint was made so recently after the act of violence committed, as to render the proof of it admissible. The cases on the subject, and which fully support this' opinion, are collected in Roscoe’s Crim. Ev. p. 21.

Per Curiam.

The judgment is affirmed, with 5 per cent. damages and costs.